

116 HR 1755 IH: Assuring that Robust, Thorough, and Informed Congressional Leadership is Exercised Over National Emergencies Act
U.S. House of Representatives
2019-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1755IN THE HOUSE OF REPRESENTATIVESMarch 14, 2019Mr. Roy introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Foreign Affairs, and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for congressional approval of national emergency declarations, and for other purposes.
	
 1.Short titleThis Act may be cited as the Assuring that Robust, Thorough, and Informed Congressional Leadership is Exercised Over National Emergencies Act or the ARTICLE ONE Act.
 2.Requirements relating to declaration and renewal of national emergenciesSection 201 of the National Emergencies Act (50 U.S.C. 1621) is amended to read as follows:  201.Declarations and renewals of national emergencies (a)Authority To declare national emergenciesWith respect to Acts of Congress authorizing the exercise, during the period of a national emergency, of any special or extraordinary power, the President is authorized to declare such a national emergency by proclamation. Such proclamation shall immediately be transmitted to Congress and published in the Federal Register.
 (b)Specification of provisions of law To be exercisedNo powers or authorities made available by statute for use during the period of a national emergency shall be exercised unless and until the President specifies the provisions of law under which the President proposes that the President, or other officers will act in—
 (1)a proclamation declaring a national emergency under subsection (a); or (2)one or more Executive orders relating to the emergency published in the Federal Register and transmitted to Congress.
						(c)Temporary effective periods
 (1)In generalA declaration of a national emergency under subsection (a), shall last for 30 days from the issuance of the proclamation (not counting the day on which the proclamation was issued) and shall terminate when that 30-day period expires unless there is enacted into law a joint resolution of approval under section 203 with respect to the proclamation.
 (2)Exercise of powers and authoritiesAny power or authority made available under a provision of law described in subsection (a) and specified pursuant to subsection (b) may be exercised for 30 days from the issuance of the proclamation or Executive order (not counting the day on which such proclamation or Executive order was issued). That power or authority cannot be exercised once that 30-day period expires , unless there is enacted into law a joint resolution of approval under section 203 approving—
 (A)the proclamation of the national emergency or the Executive order; and (B)the exercise of the power or authority specified by the President in such proclamation or Executive order.
 (3)Exception if congress is unable to conveneIf Congress is physically unable to convene as a result of an armed attack upon the United States or another national emergency, the 30-day periods described in paragraphs (1) and (2) shall begin on the first day Congress convenes for the first time after the attack or other emergency.
 (d)Renewal of national emergenciesA national emergency declared by the President under subsection (a) or previously renewed under this subsection, and not already terminated pursuant to subsection (c) or section 202(a), shall terminate on the date that is one year after the President transmitted to Congress the proclamation declaring the emergency under subsection (a) or Congress approved a previous renewal pursuant to this subsection, unless—
 (1)the President publishes in the Federal Register and transmits to Congress an Executive order renewing the emergency; and
 (2)there is enacted into law a joint resolution of approval renewing the emergency pursuant to section 203 before the termination of the emergency or previous renewal of the emergency.
 (e)Effect of future lawsNo law enacted after the date of the enactment of this Act shall supersede this title unless it does so in specific terms, referring to this title, and declaring that the new law supersedes the provisions of this title..
 3.Termination of national emergenciesSection 202 of the National Emergencies Act (50 U.S.C. 1622) is amended to read as follows:  202.Termination of national emergencies (a)In generalAny national emergency declared by the President under section 201(a) shall terminate on the earliest of—
 (1)the date provided for in section 201(c); (2)the date on which Congress, by statute, terminates the emergency;
 (3)the date on which the President issues a proclamation terminating the emergency; or (4)the date provided for in section 201(d).
						(b)Effect of termination
 (1)In generalEffective on the date of the termination of a national emergency under subsection (a)— (A)except as provided by paragraph (2), any powers or authorities exercised by reason of the emergency shall cease to be exercised;
 (B)any amounts reprogrammed or transferred under any provision of law with respect to the emergency that remain unobligated on that date shall be returned and made available for the purpose for which such amounts were appropriated; and
 (C)any contracts entered into under any provision of law for construction relating to the emergency shall be terminated unless construction commenced under the contract before that date.
 (2)Savings provisionExcept as specifically provided in subparagraph (B) or (C) of paragraph (1), the termination of a national emergency shall not affect—
 (A)any action taken or proceeding pending not finally concluded or determined on the date of the termination under subsection (a);
 (B)any action or proceeding based on any act committed prior to that date; or (C)any rights or duties that matured or penalties that were incurred prior to that date..
 4.Review by Congress of national emergenciesTitle II of the National Emergencies Act (50 U.S.C. 1621 et seq.) is amended by adding at the end the following:
			
				203.Review by Congress of national emergencies
					(a)Joint resolutions of approval
 (1)Joint resolution of approval definedFor purposes of this section, the term joint resolution of approval means a joint resolution that contains only the following provisions after its resolving clause— (A)a provision approving—
 (i)a proclamation of a national emergency made under section 201(a); (ii)an Executive order issued under section 201(b)(2); or
 (iii)an Executive order issued under section 201(d); and (B)a provision approving a list of all or a portion of the provisions of law specified by the President under section 201(b) in the proclamation or Executive order that is the subject of the joint resolution.
							(2)Procedures for consideration of joint resolutions of approval
 (A)IntroductionAfter the President transmits to Congress a proclamation declaring a national emergency under section 201(a), or an Executive order renewing an emergency under section 201(d) or specifying emergency powers or authorities under section 201(b)(2), a joint resolution of approval may be introduced in either House of Congress by any member of that House.
 (B)Requests to convene congress during recessesIf, when the President transmits to Congress a proclamation declaring a national emergency under section 201(a), or an Executive order renewing an emergency under section 201(d) or specifying emergency powers or authorities under section 201(b)(2), Congress has adjourned sine die or has adjourned for any period in excess of 3 calendar days, the Speaker of the House of Representatives and the President pro tempore of the Senate, if they deem it advisable (or if petitioned by at least one-third of the membership of their respective Houses) shall jointly request the President to convene Congress in order that it may consider the proclamation or Executive order and take appropriate action pursuant to this section.
 (C)Committee referralA joint resolution of approval shall be referred in each House of Congress to the committee or committees having jurisdiction over the emergency authorities invoked by the proclamation or Executive order that is the subject of the joint resolution.
 (D)Consideration in senateIn the Senate, the following shall apply: (i)Reporting and dischargeIf the committee to which a joint resolution of approval has been referred has not reported it at the end of 10 calendar days after its introduction, that committee shall be automatically discharged from further consideration of the resolution and it shall be placed on the calendar.
 (ii)Proceeding to considerationNotwithstanding Rule XXII of the Standing Rules of the Senate, when the committee to which a joint resolution of approval is referred has reported the resolution, or when that committee is discharged under clause (i) from further consideration of the resolution, it is at any time thereafter in order (even though a previous motion to the same effect has been disagreed to) for a motion to proceed to the consideration of the joint resolution, and all points of order against the joint resolution (and against consideration of the joint resolution) are waived. The motion to proceed is subject to 4 hours of debate divided equally between those favoring and those opposing the joint resolution of approval. The motion is not subject to amendment, or to a motion to postpone, or to a motion to proceed to the consideration of other business.
 (iii)Floor considerationA joint resolution of approval shall be subject to 10 hours of debate, to be divided evenly between the proponents and opponents of the resolution.
								(iv)Amendments
 (I)In generalExcept as provided in subclause (II), no amendments shall be in order with respect to a joint resolution of approval.
 (II)Amendments to strike or add specified provisions of lawSubclause (I) shall not apply with respect to any amendment to strike or add from the list required by paragraph (1)(B) a provision or provisions of law specified by the President under section 201(b) in the proclamation or Executive order.
 (v)Motion to reconsider final voteA motion to reconsider a vote on final passage of a joint resolution of approval shall not be in order.
 (vi)AppealsPoints of order, including questions of relevancy, and appeals from the decision of the Presiding Officer, shall be decided without debate.
 (E)Consideration in house of representativesIn the House of Representatives, if any committee to which a joint resolution of approval has been referred has not reported it to the House at the end of 10 calendar days after its introduction, such committee shall be discharged from further consideration of the joint resolution, and it shall be placed on the appropriate calendar. On Thursdays it shall be in order at any time for the Speaker to recognize a Member who favors passage of a joint resolution that has appeared on the calendar for at least 3 calendar days to call up that joint resolution for immediate consideration in the House without intervention of any point of order. When so called up a joint resolution shall be considered as read and shall be debatable for 1 hour equally divided and controlled by the proponent and an opponent, and the previous question shall be considered as ordered to its passage without intervening motion. It shall not be in order to reconsider the vote on passage. If a vote on final passage of the joint resolution has not been taken on or before the close of the 10th calendar day after the resolution is reported by the committee or committees to which it was referred, or after such committee or committees have been discharged from further consideration of the resolution, such vote shall be taken on that day.
 (F)Receipt of resolution from other houseIf, before passing a joint resolution of approval, one House receives from the other a joint resolution of approval from the other House, then—
 (i)the joint resolution of the other House shall not be referred to a committee and shall be deemed to have been discharged from committee on the day it is received; and
 (ii)the procedures set forth in subparagraphs (D), (E), and (F), as applicable, shall apply in the receiving House to the joint resolution received from the other House to the same extent as such procedures apply to a joint resolution of the receiving House.
 (G)Rule of constructionThe enactment of a joint resolution of approval under this subsection shall not be interpreted to serve as a grant or modification by Congress of statutory authority for the emergency powers of the President.
 (b)Rules of the house and senateSubsection (a) is enacted by Congress— (1)as an exercise of the rulemaking power of the Senate and the House of Representatives, respectively, and as such is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in the House in the case of joint resolutions of approval, and supersede other rules only to the extent that it is inconsistent with such other rules; and
 (2)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House..
 5.Reporting requirementsSection 401 of the National Emergencies Act (50 U.S.C. 1641) is amended by adding at the end the following:
			
 (d)Report on emergenciesThe President shall transmit to Congress, with any proclamation declaring a national emergency under section 201(a), or Executive order renewing an emergency under section 201(d) or specifying emergency powers or authorities under section 201(b)(2), a report, in writing, that includes the following:
 (1)A description of the circumstances necessitating the declaration of a national emergency, the renewal of such an emergency, or the use of a new emergency authority specified in the Executive order, as the case may be.
 (2)The estimated duration of the national emergency. (3)A summary of the actions the President or other officers intend to take, including any reprogramming or transfer of funds, and the statutory authorities the President and such officers expect to rely on in addressing the national emergency.
 (4)In the case of a renewal of a national emergency, a summary of the actions the President or other officers have taken in the preceding one-year period, including any reprogramming or transfer of funds, to address the emergency.
 (e)Provision of information to congressThe President shall provide to Congress such other information as Congress may request in connection with any national emergency in effect under title II.
 (f)Periodic reports on status of emergenciesIf the President declares a national emergency under section 201(a), the President shall, not less frequently than every 180 days for the duration of the emergency, report to Congress on the status of the emergency and the actions the President or other officers have taken and authorities the President and such officers have relied on in addressing the emergency..
		6.Conforming amendments
 (a)National Emergencies ActTitle III of the National Emergencies Act (50 U.S.C. 1631) is repealed. (b)International emergency economic powers actSection 207 of the International Emergency Economic Powers Act (50 U.S.C. 1706) is amended—
 (1)in subsection (b), by striking if the national emergency and all that follows through under this section. and inserting the following: “if—  (1)the national emergency is terminated pursuant to section 202(a)(2) of the National Emergencies Act; or
 (2)a joint resolution of approval is not enacted as required by section 203 of that Act to approve— (A)the national emergency; or
 (B)the exercise of such authorities.; and (2)in subsection (c)(1), by striking paragraphs (A), (B), and (C) of section 202(a) and inserting section 202(b)(2).
				7.Applicability
 (a)In generalExcept as provided in subsection (b), this Act and the amendments made by this Act shall take effect upon enactment.
 (b)Application to national emergencies previously declaredA national emergency declared under section 201 of the National Emergencies Act before the date of the enactment of this Act shall be unaffected by the amendments made by this Act except that such emergencies shall terminate on the date that is one year after such date of enactment unless the emergency is renewed under subsection (d) of section 201, as amended by section 2 of this Act.
			